EXHIBIT 10.2

SPARTAN MOTORS, INC.
1994 INCENTIVE STOCK OPTION PLAN

1.          Purpose.

          The purpose of the Spartan Motors, Inc. 1994 Incentive Stock Option
Plan (the "Plan") is to give officers and key employees (collectively referred
to herein as "Key Employees") of Spartan Motors, Inc., a Michigan corporation
(the "Company"), an opportunity to acquire shares of the common stock of the
Company, $.01 par value ("Common Stock"), to provide an incentive for Key
Employees to continue to promote the best interests of the Company and enhance
its long-term performance, and to provide an incentive for Key Employees to join
or remain with the Company.

2.          Administration.

          (a)           Compensation Committee. The Plan shall be administered
by the Compensation Committee ("Committee") appointed by the Board of Directors
(the "Board") and composed of not less than three members of the Board. No
member of the Board may exercise discretion with respect to, or participate in,
the administration of the Plan if, at any time within one year prior to such
exercise or participation, he or she has received stock, stock options, stock
appreciation rights or any other derivative security pursuant to the Plan or any
other plan of the Company or any affiliate thereof, as which any discretion is
exercised.

          (b)          Powers. Within the limits of the express provisions of
the Plan, the Committee shall determine:

          (i)           the Key Employees to whom awards hereunder shall be
granted;

          (ii)           the time or times at which such awards shall be
granted;

          (iii)           the form and amount of the awards; and

          (iv)           the limitations, restrictions and conditions applicable
to any such award.

          In making such determinations, the Committee may take into account the
nature of the services rendered by such employees, or classes of employees,
their present and potential contributions to the Company's success and such
other factors as the Committee in its discretion shall deem relevant.

          (c)          Interpretations. Subject to the express provisions of the
Plan, the Committee may interpret the Plan, prescribe, amend and rescind rules
and regulations relating to it, determine the terms and provisions of the
respective awards and make all other determinations it deems necessary or
advisable for the administration of the Plan.


--------------------------------------------------------------------------------




          (d)          Determinations. The determinations of the Committee on
all matters regarding the Plan shall be conclusive. A member of the Committee
shall only be liable for any action taken or determination made in bad faith.

          (e)          Nonuniform Determinations. The Committee's determinations
under the Plan, including without limitation, determinations as to the persons
to receive awards, the terms and provisions of such awards and the agreements
evidencing the same, need not be uniform and may be made by it selectively among
persons who receive or are eligible to receive awards under the Plan, whether or
not such persons are similarly situated.

3.          Awards Under The Plan.

          (a)          Form. Awards under the Plan shall be in the form of
Incentive Stock Options.

          (b)          Maximum Limitations. The aggregate number of shares of
Common Stock available for grant under the Plan is 2,000,000, subject to
adjustment pursuant to Section 7. Shares of Common Stock issued pursuant to the
Plan shall be authorized but unissued shares of the Company. In the event that,
prior to the end of the period during which Incentive Stock Options may be
granted under the Plan, any Incentive Stock Option under the Plan expires
unexercised or is terminated, surrendered or canceled, without being exercised,
in whole or in part, for any reason, the number of shares theretofore subject to
such Incentive Stock Option, or the unexercised, terminated, forfeited or
unearned portion thereof, shall be added to the remaining number of shares of
Common Stock available for grant as an Incentive Stock Option under the Plan,
including a grant to a former holder of such Incentive Stock Option, upon such
terms and conditions as the Committee shall determine, which terms may be more
or less favorable than those applicable to such former Incentive Stock Option.

          (c)          Ten Percent Shareholder. Notwithstanding any other
provision herein contained, no Key Employee may receive an Incentive Stock
Option under the Plan if such employee, at the time the award is granted, owns
(as defined in Section 424(d) of the Internal Revenue Code of 1986, as amended
(the "Code")) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, unless the option price for such
Incentive Stock Option is at least 110% of the fair market value of the Common
Stock subject to such Incentive Stock Option on the date of grant and such
Option is not exercisable after the date five years from the date such Option is
granted.

4.          Incentive Stock Options.

          It is intended that Incentive Stock Options granted under the Plan
shall constitute Incentive Stock Options within the meaning of Section 422 of
the Code. Incentive Stock Options may be granted under the Plan for the purchase
of shares of Common Stock. Incentive Stock Options shall be in such form and
upon such conditions as the Committee shall from time to time determine, subject
to the following:


2

--------------------------------------------------------------------------------




          (a)          Option Prices. The option price of each Incentive Stock
Option shall be at least 100% of the fair market value of the Common Stock
subject to such Incentive Stock Option on the date of grant.

          (b)          Terms of Options. No Incentive Stock Option shall be
exercisable after the date ten years from the date such Incentive Stock Option
is granted.

          (c)          Limitation on Amounts. The aggregate fair market value
(determined with respect to each Incentive Stock Option as of the time such
Incentive Stock Option is granted) of the capital stock with respect to which
Incentive Stock Options are exercisable for the first time by a Key Employee
during any calendar year (under this Plan or any other plan of the Company)
shall not exceed $100,000.

5.          Provisions Applicable To Incentive Stock Options.

          (a)          Exercise. Incentive Stock Options shall be subject to
such terms and conditions, shall be exercisable at such time or times, and shall
be evidenced by such form of written option agreement between the optionee and
the Company, as the Committee shall determine; provided, that such
determinations are not inconsistent with the other provisions of the Plan, and
with Section 422 of the Code or regulations thereunder.

          (b)          Manner of Exercise of Options and Payment for Common
Stock. Incentive Stock Options may be exercised by an optionee by giving written
notice to the Secretary of the Company stating the number of shares of Common
Stock with respect to which the Incentive Stock Option is being exercised and
tendering payment therefor. At the time that an Incentive Stock Option granted
under the Plan, or any part thereof, is exercised, payment for the Common Stock
issuable thereupon shall be made in full in cash or by certified check or, if
the Committee in its discretion agrees to accept, in shares of Common Stock of
the Company (the number of such shares paid for each share subject to the
Incentive Stock Option, or part thereof, being exercised shall be determined by
dividing the option price by the fair market value per share of the Common Stock
on the date of exercise). As soon as reasonably possible following such
exercise, a certificate representing shares of Common Stock purchased,
registered in the name of the optionee shall be delivered to the optionee.

6.          Transferability.

          No Incentive Stock Option may be transferred, assigned, pledged or
hypothecated (whether by operation of law or otherwise), except as provided by
will or the applicable laws of descent or distribution, and no Incentive Stock
Option shall be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of an
Incentive Stock Option or levy of attachment or similar process upon the
Incentive Stock Option not specifically permitted herein shall be null and void
and without effect. An Incentive Stock Option may be exercised only by a Key
Employee during his or her lifetime, or pursuant to Section 10(c), by his or her
estate or the person who acquires the right to exercise such Incentive Stock
Option upon his or her death by bequest or inheritance.


3

--------------------------------------------------------------------------------




7.          Adjustment Provisions.

          The aggregate number of shares of Common Stock with respect to which
Incentive Stock Options may be granted, the aggregate number of shares of Common
Stock subject to each outstanding Incentive Stock Option and the option price
per share of each such Incentive Stock Option, may all be appropriately adjusted
as the Committee may determine for any increase or decrease in the number of
shares of issued Common Stock resulting from a subdivision or consolidation of
shares, whether through reorganization, recapitalization, stock split-up, stock
distribution or combination of shares, or the payment of a share dividend or
other increase or decrease in the number of such shares outstanding effected
without receipt of consideration by the Company. Adjustments under this Section
7 shall be made according to the sole discretion of the Committee, and its
decisions shall be binding and conclusive.

8.          Dissolution, Merger And Consolidation.

          Upon the dissolution or liquidation of the Company, or upon a merger
or consolidation of the Company in which the Company is not the surviving
corporation, each Incentive Stock Option granted hereunder shall expire as of
the effective date of such transaction; provided, however, that the Committee
shall give at least 30 days' prior written notice of such event to each optionee
during which time he or she shall have a right to exercise his or her wholly or
partially unexercised Incentive Stock Option and, subject to prior expiration
pursuant to Section 10(b) or (c), each Incentive Stock Option shall be
exercisable after receipt of such written notice and prior to the effective date
of such transaction.

9.          Effective Date And Conditions Subsequent To Effective Date.

          The Plan shall become effective on the date of the approval of the
Plan by the shareholders of the Company; provided, however, that the adoption of
the Plan is subject to such shareholder approval within twelve (12) months
before or after the date of adoption of the Plan by the Board. The Plan shall be
null and void and of no effect if the foregoing condition is not fulfilled, and
in such event each Incentive Stock Option granted hereunder shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect.

          No grant or award shall be made under the Plan more than ten years
from the earlier of the date of adoption of the Plan by the Board and
shareholder approval hereof; provided, however, that the Plan and all Incentive
Stock Options granted under the Plan prior to such date shall remain in effect
and subject to adjustment and amendment as herein provided until they have been
satisfied or terminated in accordance with the terms of the respective grants or
awards and the related agreements.

10.          Termination Of Employment.

          (a)          Each Incentive Stock Option shall, unless sooner expired
pursuant to Section 10(b) or (c) below, expire on the first to occur of the
tenth anniversary of the date of grant thereof and the expiration date set forth
in the applicable option agreement.


4

--------------------------------------------------------------------------------




          (b)          An Incentive Stock Option shall expire on the first to
occur of the applicable date set forth in paragraph (a) next above and the date
that the employment of the Key Employee with the Company terminates for any
reason other than death or disability. Notwithstanding the preceding provisions
of this paragraph, the Committee, in its sole discretion, may, by written notice
given to an ex-employee, permit the ex-employee to exercise Incentive Stock
Options during a period following his or her termination of employment, which
period shall not exceed three months. In no event, however, may the Committee
permit an ex-employee to exercise an Incentive Stock Option after the expiration
date contained in the agreement evidencing such Incentive Stock Option.

          (c)          If the employment of a Key Employee with the Company
terminates by reason of disability (as defined in Section 422(c)(6) of the Code
and as determined by the Committee) or by reason of death, his or her Incentive
Stock Options shall expire on the first to occur of the date set forth in
paragraph (a) of this Section 10 and the first anniversary of such termination
of employment.

11.          Miscellaneous.

          (a)          Legal and Other Requirements. The obligation of the
Company to sell and deliver Common Stock under the Plan shall be subject to all
applicable laws, regulations, rules and approvals, including, but not by way of
limitation, the effectiveness of a registration statement under the Securities
Act of 1993 if deemed necessary or appropriate by the Company. Certificates for
shares of Common Stock issued hereunder may be legended as the Committee shall
deem appropriate.

          (b)          No Obligation to Exercise Options. The granting of an
Incentive Stock Option shall impose no obligation upon an optionee to exercise
such Incentive Stock Option.

          (c)          Termination and Amendment of Plan. The Board, without
further action on the part of the shareholders of the Company, may from time to
time alter, amend or suspend the Plan or any Incentive Stock Option granted
hereunder or may at any time terminate the Plan, except that it may not, without
the approval of the shareholders of the Company (except to the extent provided
in Section 7 hereof):

                    (i)          Materially increase the total number of shares
of Common Stock available for grant under the Plan except as provided in Section
7.

                    (ii)          Materially modify the class of eligible
employees under the Plan;

                    (iii)          Materially increase benefits to any Key
Employee who is subject to the restrictions of Section 16 of the Securities
Exchange Act of 1934; or

                    (iv)          Effect a change relating to Incentive Stock
Options granted hereunder which is inconsistent with Section 422 of the Code or
regulations issued thereunder.


5

--------------------------------------------------------------------------------




          No action taken by the Board under this Section, either with or
without the approval of the shareholders of the Company, may materially and
adversely affect any outstanding Incentive Stock Option without the consent of
the holder thereof.

          (d)          Application of Funds. The proceeds received by the
Company from the sale of Common Stock pursuant to Incentive Stock Options will
be used for general corporate purposes.

          (e)          Withholding Taxes. In the event that the optionee
disposes of any Common Stock acquired by the exercise of an Incentive Stock
Option within the two-year period following grant, or within the one-year period
following exercise, of the Incentive Stock Option, the Company shall have the
right to require the optionee to remit to the Company an amount sufficient to
satisfy all federal, state and local withholding tax requirements as a condition
to the registration of the transfer of such Common Stock on its books. Whenever
under the Plan payments are to be made by the Company in cash or by check, such
payments shall be net of any amounts sufficient to satisfy all federal, state
and local withholding tax requirements.

          (f)          Right to Terminate Employment. Nothing in the Plan or any
agreement entered into pursuant to the Plan shall confer upon any Key Employee
or other optionee the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of such
Key Employee or other optionee.

          (g)          Rights as a Shareholder. No optionee shall have any
rights as a shareholder unless and until certificates for shares of Common Stock
are issued to him or her.

          (h)          Notices. Every direction, revocation or notice authorized
or required by the Plan shall be deemed delivered to the Company (1) on the date
it is personally delivered to the Secretary of the Company at its principal
executive offices or (2) three business days after it is sent by registered or
certified mail, postage prepaid, addressed to the Secretary at such offices, and
shall be deemed delivered to an optionee (1) on the date it is personally
delivered to him or her or (2) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to him or her at the
last address shown for him or her on the records of the Company.

          (i)          Applicable Law. All questions pertaining to the validity,
construction and administration of the Plan and Incentive Stock Options granted
hereunder shall be determined in conformity with the laws of the state of
Michigan, to the extent not inconsistent with Section 422 of the Code and
regulations thereunder.





6

--------------------------------------------------------------------------------